Citation Nr: 9923383	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-10 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original evaluation greater than zero 
percent for a left ankle disability.  

2.  Entitlement to an original evaluation greater than zero 
percent for a right ankle disability.

3. Entitlement to service connection for a depressive 
disorder, to include symptoms of insomnia, secondary to the 
veteran's service-connected disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from December 
1985 to November 1994.  Records associated with his claims 
folder show that he also had a period of service with the 
Army National Guard, and had active duty for training service 
from January to June 1978.  

As a preliminary matter, we note that the veteran has 
withdrawn the issue of service connection for a bilateral 
hearing loss disability in a statement received by VA in 
October 1998.  

The Board notes that the RO denied the veteran entitlement to 
service connection for back, heart, right knee and right eye 
disorders in March 1995, a notice of disagreement and 
statement the case followed, and the veteran subsequently 
indicated an inclination to appeal those issues.  Also,  it 
is not clear whether he wishes to pursue an appeal for 
increased ratings for foot fungus and abdominal lipomas.  
Accordingly, the RO should contact the veteran by letter and 
ask that he specify which issues he desires to appeal.


REMAND

The veteran was awarded service connection for left and right 
ankle disorders in a rating decision dated April 1995.  The 
RO assigned zero percent (noncompensable) evaluations, to 
which the veteran disagreed.  His statement received by VA on 
August 22, 1995 served as his substantive appeal to that 
rating action.  However, the Board notes that it does not 
appear that he has been afforded a recent VA compensation and 
pension examination for these disabilities.  

The Board notes that the RO sent a notice to the veteran 
informing him that he was to be scheduled by the VAMC for a 
new examination in August 1998, and that it is indicated, in 
an internal VA notice dated September 1998, that the veteran 
failed to report to scheduled examinations.  However, we also 
note that the RO and the VAMC had listed completely different 
addresses for the veteran.

Given these facts it we are uncertain if he received notice 
to report.  At any rate, the Board believes that a thorough 
examination would be helpful in deciding the veteran's 
claims. 

In addition, the veteran has claimed that he has been 
recently treated at the Orlando VAOPC for his ankle and 
depressive disorders.  As his claim for secondary service 
connection for a depression disorder relates to those 
records, the Board finds that they would be helpful prior to 
further consideration of the veteran's claims.   

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.

2.  The RO:  (A)  should also attempt to 
obtain all VA records, specifically those 
relating to his ankle and depressive 
disorders, including all current records 
since August 1995 to present.  If these 
attempts are unsuccessful, the RO shall 
document the unsuccessful attempts and 
associate the documentation with the 
veteran's claims folder;  

(B)  should also reschedule the veteran's 
VA examinations; and particularly, the RO 
shall take all necessary action required 
to accomplish:  (i) determining the 
veteran's correct address and notifying 
the VAMC and VAOPC of that address;  
(ii) notifying the veteran of the exact 
date and time of his scheduled 
appointments;  (iii) the effect of 
failing to report;  and (iv) associating 
a copy of that dated notice with the 
veteran's claims file;

 (C).  should also furnish the veteran's 
claims file and a copy of this remand for 
review by the examiner prior to the 
examination.

3.  The examiner should review the 
veteran's history, as provided in his 
claims folder, and evaluate the veteran's 
right and left ankle disabilities, 
including the limitation of functional 
use of the ankles due to:  (A) pain, 
(B) fatigability, (C) weakness, (D) 
incoordination or (E) pain on movement.  
The examiner shall also list the 
veteran's range of motion with respect to 
the average ranges of motion.  

4.  Following completion of the above, 
the RO should review the veteran's 
examination reports and ensure that all 
of the development action has been 
conducted and completed in full.  

5.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










